     Case 2:20-cv-07672-ODW-MAA Document 16 Filed 09/02/20 Page 1 of 1 Page ID #:89




                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
 TIKTOK INC. and BYTEDANCE LTD.,                                          CASE NUMBER
                                                                                              2:20-cv-7672-ODW (MAAx)
                                                           Plaintiff(s)
                              v.
 Donald J. Trump, in his official capacity as President of the
                                                                               ORDER ON APPLICATION OF NON-
 United States, et al.                                                       RESIDENT ATTORNEY TO APPEAR IN A
                                                                                 SPECIFIC CASE PRO HAC VICE
                                                       Defendant(s).
The Court, having determined whether the required fee has been paid, and having reviewed the Application of
Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
  Keenan, Megan C.                                            of Covington and Burling LLP
  Applicant’s Name (Last Name, First Name & Middle Initial                                850 Tenth Street, NW
  202-662-6000                              202-778-6000                                  Washington, DC 20001
  Telephone Number                          Fax Number
  mkeenan@cov.com
                               E-Mail Address                                             Firm/Agency Name & Address
for permission to appear and participate in this case on behalf of
  TIKTOK INC. and BYTEDANCE LTD.



  Name(s) of Party(ies) Represent                                    Plaintiff(s) ☐ Defendant(s) ☐ Other:
and designating as Local Counsel
  Kamin, Mitchell A.                                                                 of    Covington and Burling LLP
  Designee’s Name (Last Name, First Name & Middle Initial                                  1999 Avenue of the Stars, Suite 3500
                                                                    424-332-               Los Angeles, CA 90067
  202788                             424-332-4800                   4749
   Designee’s Cal. Bar No.           Telephone Number               Fax Number
  mkamin@cov.com
                                E-Mail Address                                             Firm/Agency Name & Address
HEREBY ORDERS THAT the Application be:
  ☒GRANTED
  ☐DENIED:               ☐   for failure to pay the required fee.
                         ☐   for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                         ☐   for failure to complete Application:
                         ☐   pursuant to L.R. 83-2.1.3.2: ☐Applicant resides in California; ☐ previous Applications listed indicate Applicant
                             is regularly employed or engaged in business, professional, or other similar activities in California.
                         ☐   pursuant to L.R. 83-2.1.3.4; Local Counsel: ☐ is not member of Bar of this Court; ☐ does not maintain office
                             District.
                         ☐ because
IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid: ☐ be refunded ☒ not be refunded.

Dated: September 2, 2020
                                                                                     Otis D. Wright, II, U.S. District Judge

 G-64 Order (05/16)          ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                      Page 1 of 1
